El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Prudencia Plores Castro falleció en 19 de mayo de 1918 bajo testamento ológrafo que otorgó en 10 de julio de 1915, el que fue declarado suficientemente autentificado por resolu-ción de la Corte de Distrito de San Juan, Sección Segunda, de 6 de junio.de 1918.
En dicho testamento, cláusula 2ª., declaró la testadora que era viuda de Ramón Rodríguez Grarcía con quien había pro-creado tres hijos nombrados Ramón, Monserrate y Pruden-cia, de los cuales los dos primeros vivían y la tercera o sea Prudencia había muerto en estado de soltería. Las cláusulas *2536ª. y 7ª, para mejor conocimiento del caso, deben ser cono-cidas en sn texto literal, y dicen así:
“Sesto. — Declaro como última voluntad de mi bija Prudita que el tersio de lo que le correspondía a ella sele ajndique a la Sta. Carmen García Rivera, bija de D. XJlises García Salgado y Da. Magdalena Rivera como baijada de ella y de Ramón y en compensación de sus buenos comportamiento y asistencia en sus enfermedades.
“Sétimo. — Haconsejo a mis únicos dos bijos que herederos- de mis bienes con derechos y aciones amis dos hijos sitados que sean, unidos y los difruten a entera satifacción asi lo desea su.madre que los vendise y firma en el pueblo de Rio Piedras en* donde reside actualmente. Julio 10 de 1915. — Prudencia Plores Vda. de Rodrí-guez. ’ ’
Presentada copia del testamento en cuestión en unión de otros documentos al Registrador de la Propiedad de San Juan, Sección Primera, por el abogado Juan G-uzmán Benitez a nombre de Ramón y Monserrate Rodríguez Flores para que fuera inscrita en el registro a nombre de éstos por mitad en condominio proindiviso cierta finca radicada en la jurisdic-ción de Río Piedras que ya lo estaba a favor de su causante la testadora Prudencia Flores Castro, dicho registrador veri-ficó la inscripción solicitada en cnanto a dos terceras partes de la finca y la denegó en cuanto a la otra tercera parte por medio de nota que dice así:
“Inscrito el precedente documento con vista de otros en cuanto a dos terceras partes indivisas de una finca radicada en los barrios de Cupey y Guaracanal, término de Río Piedras, al folio 249, tomo 34, de ese pueblo, finca número 574, Duplicado, inscripción 6ª., re-ferente a la legítima de los herederos, y denegada la inscripción en cuanto a la tercera parte restante de libre disposición, tomando en su lugar anotación preventiva por término legal en el mismo asiento, por los motivos siguientes: 1°. Que por los términos vagos y poco precisos en que está redactada en el testamento la cláusula 6ª. resulta dudoso si la testadora establece o no, bien un legado remu-neratorio o bien una institución de heredero voluntario, en favor de doña Carmen García Rivera, cuya disposición se estima imputable al tercio de libre disposición de la causante doña Prudencia Flores *254Castro, y no contrario a la extensión de la legítima, no siendo sin;, embargo de la incumbencia de esta oficina decidir si dicba cláusula tiene o no validez; 2º. que habiendo dejado la testadora dos hijos legítimos, constituyen según la ley la herencia de éstos, dos terceras partes por concepto de legítima, cuya porción, como antes se ha indicado, no se entiende perjudicada por la disposición de la cláu-sula sexta de referencia; 3º. que por la existencia de tal cláusula, a favor de doña Carmen García Rivera, no puede determinarse si el tercio de libre disposición de la causante pertenece a sus dos hijos instituidos herederos o a estos mismos en unión de la doña Carmen García Rivera; 4º. que habiéndose solicitado la inscripción de toda la finca a favor de dichos dos herederos sin reservar derecho alguno a favor de la otra persona citada que puede ser interesada en el testamento, y sin que ésta haya renunciado tal derecho ni compare-cido, no es posible verificar tal inscripción en totalidad, faltando la conformidad de todos, hasta tanto dicho testamento no sea aclarado por los tribunales en la forma que corresponde. Se han practicado tales operaciones con arreglo a lo resuelto por el Hon. Tribunal Supremo de Puerto Rico en el tomo 3º. página 490 — y tomo 24, página 753, y también al artículo 755 del Código Civil- — siendo el asiento extendido, a favor de los dos hijos de la testadora. San Juan, 31 de enero de 1919. — El registrador, Rafael Tirado Verrier.”
Esa nota está sometida a nuestra consideración a virtud de recurso gubernativo contra ella interpuesto.
Examinadas las cláusulas transcritas del testamento oló-grafo de Prudencia Plores Castro en relación con la inscrip-ción de la totalidad de la finca de que se trata a favor de sus hijos legítimos Ramón y Monserrate Rodríguez Plores, no aparece claro el derecho de éstos a la tercera parte de dicha finca pues el texto de la cláusula 6ª. del testamento no permite conocer sin duda alguna la verdadera voluntad de la testadora con respecto al tercio de libre disposición de sus bienes; y mientras esa duda no se aclare por los tribunales de justicia o por conformidad de las partes interesadas, no cabe' apreciar cuál sea la extensión del derecho de que se creen asistidos los mencionados herederos con relación a la tercera parte de la finca cuya inscripción ha sido denegada, requisito necesario para que pueda verificarse dicha inscrip-*255-ción, con arreglo a lo establecido en los artículos 9 y 30 de la Ley Hipotecaria y 77 de su Reglamento.
Por las razones expuestas es de confirmarse la nota re-currida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.